PER CURIAM.
In State v. Jackson, the Court of Appeals concluded in a divided opinion that the stop of the defendant in that case, Uyoun Jimek Jackson, was not supported by reasonable suspicion. _ N.C. App. _, _, 758 S.E.2d 39,46 (2014). Based on its opinion in Jackson, the Court of Appeals concluded that the stop of the defendant in this companion case, Curtis Mario Benton, was also not supported by reasonable suspicion. State v. Benton, _ N.C. App. _, 762 S.E.2d 1, 2014 WL 2507700, at *1 (2014) (unpublished). On appeal to this Court, we concluded that *82the stop of defendant Jackson was supported by reasonable suspicion, and we therefore reversed the decision of Court of Appeals. State v. Jackson, _ N.C. _, _, _ S.E.2d _, _ (June 11,2015) (183A14). Accordingly, the decision of the Court of Appeals in State v. Benton, _ N.C. App. _, 762 S.E.2d 1 (2014) is vacated and remanded to that court for reconsideration in light of our opinion in State v. Jackson, _ N.C. _, _ S.E.2d _ (2015).
VACATED AND REMANDED.